 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthern HealthCorp.d/b/a Corydon Nursing HomeandDistrictUnion LocalNo. 227,AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO,Petitioner.Case 25-RC-4968January 29, 1973DECISION AND CERTIFICATION OFREPRESENTATIVEBy CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYPursuant to a Stipulation for Certification UponConsent Election approved on April 17, 1972, anelection by secret ballot was conducted on May 19,1972, under the direction and supervision of theRegional Director for Region 25 among the employ-ees in the unit described below. Upon the conclusionof the election, a tally of ballots was furnished thepartieswhich showed that of approximately 22eligible voters, 21 cast valid ballots, of which 12 werecast for the Petitioner, 9 were cast against thePetitioner, and 2 were challenged. The challengedballotswere insufficient in number to affect theresults of the election. Thereafter, the Employer filedtimely objections to conduct affecting the results ofthe election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on August 28, 1972,issued and duly served on the parties his report andrecommendations on objections, excerpted in perti-nent part and attached hereto as Appendix A, inwhich he recommended that the objections beoverruled in their entirety. Thereafter, the Employerfiledexceptions to that portion of the RegionalDirector'sReport on Objections overruling theEmployer's Objection 1.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and 2(6) and(7) of the Act.IThe exceptions raise no material or substantial issues of fact or lawwhich would warrant reversal of the Regional Director'sfindings andrecommendations4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time and regular part-time employees oftheEmployer at its Corydon, Indiana nursinghome, but excluding all office clerical employees,allprofessional employees, all guards and allsupervisors as defined in the Act.5.The Board has considered the Regional Direc-tor'sReport, the exceptions,' and the entire record inthis case, and hereby adopts the Regional Director'srecommendation that the objections be overruled intheir entirety.2Accordingly, as the tally shows that the Petitionerhas obtained a majority of the valid ballots cast, weshall certify it as the exclusive bargaining representa-tive of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for District UnionLocal No.227, Amalgamated Meat Cutters and Butcher Work-men of North America,AFL-CIO,and that,pursuant to Section 9(a) of the National LaborRelations Act, as amended,the said labor organiza-tion is the exclusive representative of all theemployees in the unit found appropriate herein forthe purposes of collective bargaining in respect torates of pay,wages,hours of employment,or otherconditions of employment.CHAIRMAN MILLER, concurring separately:Iagreewith the majority'sadoption of theRegional Director's recommendation to overrule theallegation in Objection I that the Petitioner misrepre-sented the facts in comparing the wages and benefitspaid to employees of two other companies in the areawith those the Employer paid.Ialso concur in the result reached concerning thealleged lastminute representationmade by theUnion with respect to the provisions of its ownconstitution relating to fines,assuming for thispurpose,asdid the Regional Director, that theUnion's statement did misrepresent that document'sterms in this regard.However,Irely on broadergrounds than those referred to by the RegionalDirector.In my concurring opinion inAllis-Chalmers Manu-facturing Company,194 NLRBNo. 150,I found thatamisrepresentation as to one isolated factual issue(as here,a union'smisrepresentation of its finingpolicy) is not likely to have had a real impact on the7 In the absence of exceptions, we adopt,pro forma,theRegionalDirector's recommendation to overrule Objections 2 and 3201NLRB No. 63 CORYDONNURSING HOMEoutcome of the election where a wide variety ofissueshad been freely discussed in the electioncampaign, the majority vote in the election wassubstantial, and the employees in deciding how tovote did so upon an analysis of a wide variety offacts, their emotional reactions, and their experiencesin a very real world.The Employer here argues that this case isdistinguishable fromAllis-ChalmersManufacturingCompany,in that the results of the election here werecloser and that the Union here injected the fine issueas a significant one in the latter stages of thecampaign.As I have indicated subsequent to theAllis-Chal-mersdecision, inmy recent separate concurringopinion inBill's Institutional Commissary Corp.,200NLRB No. 154 (Case 15-CA-329), I am, becomingincreasingly disenchanted by the attempts of thisBoard and of the courts to try to achieve campaignpurity by a willingness to set aside elections on thebasis of one or two alleged misstatements of factsmade by one party or another during such cam-paigns.Too often such attempts succeed only inprovoking lengthy litigation as to what was said,whether or not it was true, whether or not it is"material" if untrue, whether the subject matter wasone peculiarly within the knowledge of the partymaking the statement, whether or not employees mayhave had independent knowledge bearing on theissue, and so onad infinitum,ifnotad nauseam.Furthermore,my own practical experience inworking in this field for over 2 decades before beingappointed to this Board had tended to persuade methat election campaign materials have less impact onvoting results than is commonly realized and thatvoters in Board elections both more frequentlyignore such propaganda and are more capable ofevaluating campaign material, both true and false,than this Board and the courts have realized. Myconclusions seem to be supported by the first andpreliminary results of the only empirical researchstudy I know of which has been conducted in thisarea.3For these reasons, I would exercise great restraintin these matters and would set aside elections only inthose relatively rare instances in which a readilyascertainable pattern of the most egregious kind ofclearly identifiable misrepresentations permeated thecampaign so significantly that one would be com-pelled to conclude that voters of ordinary intelligencewould have been incapable of forming a rationaljudgment on the basic issue of whether they wish tobe represented by a labor organization (and, whenappropriate, by which of competing organizationsthey would prefer to be represented).Ido not regard the misrepresentations here, if such463theywere, to have been of that character. For thesereasons, I would overrule the objections here.3The National Labor Relations Board Voting Study A PreliminaryReport;The Journal of Legal Studies,published by the University ofChicago Law School,Volume 1, June 1972,p. 233,et seq.APPENDIX ATHE OBJECTIONSThe [Employer's] Objections read in relevant partas follows:1.Material Misrepresentations of Facts by Petition-er.(a)On May 17, 1972, Petitioner sent a letter to theemployees, obstensibly in response to a letter fromtheEmployer dated May 8, 1972, in which thePetitionermisrepresented to the employees thatPetitioner is prohibited from imposing fines upon itsmembers under the terms of the union Constitution.A copy of suchletter from Petitionerdated May 17,1972, is attached to these objections as Exhibit A,and a copy of the Employer's letter of May 8, 1972, isattached as ExhibitB. In fact,under Article I,Section 4 of the Constitution of the internationalunion, fines upon officers, organizers, representa-tives,and members of local unions are expresslyauthorized. In addition, Article V, Section 1 of theConstitution and By-Laws for the Government ofLocal Unions and District Unions Affiliated with theAmalgamated Meatcutters and Butcher Workmen ofNorthAmerica,AFL-CIO, authorizes executiveboards of local unions to "fix an exact andappropriate penalty" in event of the preferring ofcharges against any member of the union. Norestriction is found in either of such constitutions orby-laws which prohibits the imposition of fines uponmembers; and indeed, Article XII, Section 1 of theinternational constitution requires that no provisionof any constitution of any local or district union mayconflictwith the provisions of the internationalconstitution or local constitution.(b) Petitioner accompanied such letter of May 17,1972,with a comparison sheet purporting to showwages and benefits paid to employees of two othercompanies located in Corydon where Petitioner iscollective bargaining agent. Such comparison sheetcontained various misrepresentations, including thestarting wage rate at each of such two locations, andthe paid holiday, paid vacations, and maternity leavebenefits at the A & P Grocery Co. Employer isadvised that Petitioner and A & P Grocery Co. havenegotiated a new collective bargaining agreementwhichmay or may not embody certain of theadditionalbenefits specified in such comparisonsheet, but such agreement has not been approved byapplicable governmental authorities; and Petitioner 464DECISIONSOF NATIONALLABOR RELATIONS BOARDhas accordingly misrepresented to the Employer'semployees that such benefits are presently in effect.(c)Suchmisrepresentations ofmatterswithinPetitioner's special knowledge were made at a timewhen Employer did not have a reasonable opportuni-ty to make an effective reply. Under applicableBoard decisions, this constitutes grounds for settingthe election aside.E.g., Gouzoule d/b/a Calidyne Co.,117 NLRB 1026 (1957).Objection IIn substance, it is the Employer's contention thatPetitioner's letter to employees and attachmentthereto, issued on or about May 17, 1972 andattached hereto as Exhibit A,3 are objectionablebecause the letter falsely states that Petitioner cannot fine its members and because the attachment isso inaccurate a comparison of wages and otherbenefits as to constitute material misrepresentationsufficient to warrant setting aside the election. Inregard to fines, the Employer relies on Article II,Section 4 of the Petitioner's international constitu-tion and Article V, Section 1 of the Constitution andBy-Laws for the Government of Local Unions andDistrictUnions (including Petitioner).4 Article II,Section 4 of the International constitution sets forththe powers of the international president to takeaction against local unions, officers or members whoengage in activities specifically enumerated thereinas (a) through (g). The section of the local anddistrictunion constitution relied on describes theprocedure for charges and appeals, and is restated atArticleVII, Section 1, of the Petitioner's constitu-tion.5None of the three documents contain anyexpress provisions for fines or discipline for conductof members or locals except for items (a) through (g)referred to above and Section 3 of Article VII of thelocal's constitution.Petitioner asserts that Exhibit A is in reply to theEmployer's May 8 letter, (Exhibit F) and is a correctstatement that members are not fined for workingJThe remainder of Petitioner'scampaign literature is attached asExhibits B and C.The Employer's literature is attached hereto as Exhibits Dthrough H[Exhibits omitted from excerpt,except for Exhibit F ]4Said Sections are attached hereto as Exhibits I and J,respectively[Exhibits omitted from excerpt ]S Section attached hereto as Exhibit K (Exhibit omitted from excerpt ]6 Section attached hereto as Exhibit L. [Exhibit omitted from excerpt.]IThusin its May 8 letter the Employer asserted.Even more shocking is the very great powers which unions have tofineanddisciplinetheirmembers and make it stick.(underscoring in text)One recentexampleis a situationin which13 employees 6 ofwhomwerewomen earning between $1 66 and $1 88 an hour went back to work duringa strike inorder to supportthemselves and their childrenTheir union finedthese peopleabout $50000apiece and made it stickIn still anothersituation,one employee was fined$180000 and anotherwas finedS2000 00 by their union because theychose to violate a union rule byduring a strike or crossing a picket line, that chargescan only be brought against members for the reasonsspecifically enumerated in the international constitu-tion,and thatArticleXXI,Section I of theinternational constitution6(not "XII"which relatesto death benefits)precludes any conflicting action bylocal unions.The precise constitutional powers of the Union inlevying fines need not be determined.Assumingarguendo that Petitioner is authorized by its constitu-tion to fine members for breaking strike,in evaluat-ing claims of misrepresentation it must be remem-bered that not all misrepresentations warrant settingaside an election,and that to justify a new electionthemisrepresentation must be of a type that couldreasonably be expected to have affected the results ofthe election.Chemitrol ChemicalCo.,190 NLRB No.56;JeffreyMfg.Co.,180 NLRBNo. 108,CrossBaking Co.,186 NLRB No.28;FolletCorp.160NLRB 506;WileyMfg. Co.,174 NLRB No. 30; andthe Board has long recognized that distortions,inaccu-racies and half-truths are insufficient to constituteobjectionable conduct,HollywoodCeramicsCo.,140NLRB221.Asthe Board pointed out in the lattercase"even where a misrepresentation is shown to besubstantial,the Board may still refuse to set aside theelection if it finds upon consideration of all thecircumstances that the statement would not be likelyto have a real impact upon the election.["]In contextas the underscored statements of the Employer andunion documents in controversy7establish theconflict between the Union and the Employer dealtwith the power of the Union to fine employees whobroke strike.It is contrary to common experience to imply thatemployees designating a union to represent them andachieve a contract through strike or other actions willbe majorly concerned by the fact that the union hasthe power to penalize their fellow employees whobreak strike and defeat their efforts to obtain acontract.Thus not only was the union's ability tofine its members for breaking strike a minor issue inthe specific campaign actually conducted by thecrossing a picket lineand the Union's replyis likewise in context directed to the question of finesfor breaking strike.MrRagland stated in his letter to you of May 8 [1 ] thatthe unionfined people forcrossinga picket lineWhat union was he talking about[2] It was not this union because under our union constitution wecannot fine anyone(3 ]if he tells)ou that it was this union(who fined theemployeesmentionedin the employees May 8 letter]then he islying againTaken in isolation statement(2) implies the Union was without power tofinemembers.However in the context of the employer's letter of May 8which fairly implied that if they voted for the Union the employeescould befined for crossing the picket line and statements(1) and (3)which dealt withthe question of whether the Union had or could fine employees for crossingthe picket line, the thrust of the Union's remarks was that any suggestionsthat employees had, could or would be fined for breaking strike was false. CORYDON NURSING HOME465parties(having been mentionedonly in the Employ-er'sMay 8 letter and the Union's reply), but also it iscontrary to common experience to consider it adeterminative issue in deciding an employee's vote.Additionally even if the issue were material, thefactual context in which it occurred is indistinguisha-ble from the situation in which the Board has held ageneralizedmisrepresentation concerning a union'sability to fine members not to constitute propercause to set aside an election.Chemitrol Co.,190NLRB No. 56.For the reasons set forth above it is the opinion ofthe undersigned,the letter complained of is not asufficient ground to justify a new election, particular-ly since the possibility of fines for violation of unionruleswas not,inany real sense, a significantcampaign issue in the pre-election campaign. In anyevent, propaganda of the nature complained of iswell within the ability of the electorate to evaluate,especially when it has been repeatedly forewarned bythe Employer to discount Petitioner's pre-electionstatements and evaluate themcarefully . . . and thefact unions do have some disciplinary procedures forinfractions of membership rules is sowidely knownas to be within the realm of public knowledge.With reference to the"Comparison Sheet" atta-ched to Exhibit A, the current collective bargainingagreements between Petitionerand ARPAC Compa-ny, Inc., and A & P Grocery Co.8 reflect thefollowing information in relation to the allegedmisrepresentations.1.StartingWageRate:A & P-$2.10 effectiveApril 30, 1972;ARPAC-$2.00 increasing to $2.17after 45 days probationary period2.Paid Holidays:A & P-7 plus 1 days pay inlieu of a personalholiday;ARPAC-73.Paid Vacations:A & P-1 year employment= I week vacation; A & P-3 years employment= 2 weeks vacation;A & P-8 years employment= 3 weeks vacation; (effective Jan. 1, 1972) 15years employment - 4 weeks vacation; (effectiveJan. 1, 1973) 20 years employment = 5 weeksa The ARPACcontract is effective November1, 1971, through October31, 1974. The A & Pcontract is effectiveOctober 31, 1971, through October29, 1973.9 It should be noted thatthe A& P contracton which the comparisonchart is based was not fullyapprovedby governmental wage stabilizationauthorities which limited wage increasesto 7%and fringe benefits to 3.9%and that the parties are currently renegotiatingthe contract to conform tothese guide lines. TheARPAC contractwas however fully implemented. Inthe absence of any express claim that the quoted benefits were implementedrather than contractual rates and in view of the fact thatthe ARPAC ratesare substantially accurate and in the absence of evidence that the A & Pcontract ultimately negotiated in accordance with the prescribed guidelineswill substantially differ from the factual representations made in Exhibit A,the undersigned cannot conclude the comparison sheet represents anobjectionable misrepresentation within theHollywood Ceramicsrule This isvacation;ARPAC-(asshown on"ComparisonSheet")4.Maternity Leave: A & P-"Section 2. Materni-tyFemale employees with one (1) year or more ofcontinuousserviceshall upon written request begranted a pregnancy leave of absence without lossof seniority for job security. A statement from theemployee's attending physicianmustaccompanythe request outlining the date the leave shouldbecome effective.Prior to returning to worka statementfrom theemployee's attending physician will be requiredlisting the date the employee may safely return towork. Such noticemustbe given to the StoreManager fifteen (15) days prior to her returningto work.In returning to work she shall be returned to thestore from which she left, provided her length ofservice is greaterthan employees in the same jobclassificationthat work in the store."ARPAC-(as shown on"Comparison Sheet")It can thus readily be seen that the "ComparisonSheet" is a substantially accurate reflection of thecontents of the collective bargaining agreements inquestion and nothing in Exhibit A purports toconstitute anymore. Thus, beginning wage rate,holidays and vacations are substantially correctlyreported and the maternity leave section in the A & Pagreement has no limitation on the length of suchleave, although Petitioner advises that store policyallows only 9 months maternity leave.Accordingly, I find that the Comparison Sheet doesnot contain material misrepresentations or warrantsetting aside the election.Whether or not the A & Pagreement has been "approved by applicable govern-ment authorities" is immaterial since the "Compari-son Sheet" is what it purports to be, a compilation ofnegotiatedwages and benefits secured by thePetitioner.9For reasons set forth above it is recommendedObjection I be overruled.particularly so in view of the fact that one of the two contracts referred towas substantially accurate and not reviewable by governmental authority.To the extent the A&P contract provided for more there was noimplication that the voters could reasonably expect more than that whichprevailed underthe ARPACcontract which the Union found acceptableAdditionally,since the antecedent contract provided(1) a rate range of$2.02 to $4.38 (except for student employees who received $1.75). (2) thesame vacation benefits for employees with less than 15 years service and (3)seven holidays,and the Employer (A) does not employ employees with 15years service or a student employee classification, (B) the student employeeclassification was eliminated from the new A & P contractand (C)a sevenper cent wage increase was in fact approved,the comparison sheet is asubstantially accurate representation of the contract ultimately to beimplemented at A & P. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDExhibit AMay 17, 1972Dear Employee of Corydon Nursing Home:Iwould like to take this opportunity to point outsome of themisleadingstatements that Mr. Raglandhas made to you in his three letters dated May 2, 8,and 11.InMr. Ragland's letter dated May 2, he stated howmuch Union dues are a year-why didn't he tell youhow much they are a week? Well, I will tellyou-Union dues would be $1.25 per week for full-time employees and part-time employees would onlypay $1.04 per week. As you can see by the enclosedcertificate,you will payno duesuntilwe have asigned contract with the Nursing Home. In addition,you willnotpay any initiation fee whatsoever. ThisAgreement is given to you in writing with our sealand signature.Mr.Ragland stated in his letter to you of May 8that the Union fined people for crossing a picket line.What Union was he talking about?? It was not thisUnion because under our Union Constitution wecannot fine anyone. If he tells you that it was thisUnion, then he is lying again. We are going to bringthismistruth and other lies that have been told to theattention of the National Labor Relations Board (U.S.Government).In the letter issued by Mr. Ragland dated May 11,we find even more misstatement of facts. He said abulletin was issued on March 6, 1972, in which theypromised you a wageincreasein July. As you know,the bulletin was not put on the board until some timeinApril-over a month later and after the Unionalready had a majority of the employees signed up.Ask yourself, "Why was this bulletin so late in goingup?" Also, in this letter of May 11, Mr. Raglandstated that the Union cannot give you anything. I amenclosing a comparison sheet of two places ofbusiness whose employees we represent in Corydon,Indiana. Compare the information listed with yourpresent wages and benefits. Wouldn't you like to bemaking these wages and have these benefits at only acost to you of $1.25 per week? IT DIDN'T TAKE ASTRIKE TO GET THESE WAGES AND BENE-FITS AT EITHER OF THESE TWO COMPANIESLISTED ON THE COMPARISON SHEET, EI-THER! So, don't be mislead by Mr. Ragland; he hasforgotten to tell you a great many things. Such as, ifyou vote this Union in and after one year, if we havenot done a good job for you, you can vote the Unionback out-this is the LAW!Give us a chance to prove to you what we cando-I know you will like us!Remember-a Union is like insurance; if some-thing happens to you, you wish you had it! So, beprotected by a strong Union. VOTE YES on MAY19-for yourself, your family and the future.Sincerely,Organizing CommitteeDISTRICT UNION LOCAL 227Exhibit FMay 8, 1972The Butchers' union may tell you that you need ithere to "protect" you because you are beingmistreated by the management of this nursing home.First of all, we don't believe thisis true.We havealways attempted to be fair with our employees andbelieve that we have been fair. We have no doubtmade our share of mistakes, but we have alwaysrespectedyou as employees and tried to treateveryone fair and impartially.Now, however, I want to give you some facts as tohow some unions have treated their members and letyou form your own opinion as to how "fair" youbelieve they have been.If this union follows the same path as almost everyother union follows, the very first thing they will seekfrom us if they win the election will be a promise tofireyou unless you join the union and pay money tothem.Ask yourself what kind of security andfreedom you really have under these circumstances?Even more shocking is the very great power whichunions have tofineanddisciplinetheir members andmake it stick.One recent example is a situation in which 13employees, 6 of whom were women earning between$1.66 and $1.88 anhour, went back to work during astrike in order to support themselves and theirchildren.Their union fined these people about$500.00apiece and made it stick. In still anothersituation,one employee was fined$1,800.00andanother employee was fined$2,000.00by their unionbecausethey choseto violate a unionrule by crossinga picket line.Inmy opinion, those employees needed to beprotected a lot more from their union than they didfrom their employer.Iask you not to give up your freedom and the rightto speak and think for yourself. Vote "NO" at theunion election.Sincerely,David RaglandPresident CORYDON NURSING HOMEC O M P A R I S O NS H E E TA & P GROCERY & ARPAC POULTRY PLANTAS COMPARED WITHCORYDON NATIONAL NURSING HOME467A & P GROCERY CO.Cordon Ind.ARPAC, INC.CORYDON NURSINGCordon Ind.HOMEWages Per Hour$ 2.10 - $3.67$2.17 - $2.991.60 - $1.75Holidays8 paid7 -paidNONEVacationslyr.1wk.3 yrs. = 2 wks.8 yrs. = 3 wks.15 yrs. = 4 wks.20 yrs. = 5 wks.lyr.=lwk.5 yrs. = 2 wks.12 yrs. = 3 wks.18 yrs. = 4 wks.1yr.= 1 wk.And That's All!Jury Duty PayYesIYesNoFuneral Leave3 Days2 DaysNoneMaternity-leave[Up to 9-MonthsUp to 6 Months??????Seniorit yYesIYesNoneOvertimeTime & one-halfover 40 - Doubletime Sundays.Time & one-halfover 40 - Doubletime Sundays.Time & one-halfover 48 hours.BreaksITwo 15 min., pd.Two 10 min., pd.?????Minimum Call InPayYesYesNoneLifeInsurance$6.500$2,000NoneMedical & HealthInsuranceAll paid byCompanyOne-half paidby CompanyNO INSURANCEWHATSOEVER.Sick PayYesYesNonePension PlanYesYesNonenjurv on Job PayYesYesYesUniforms FurnishedYesYesNoARBITRATIONYesYesNo!JOB PROTECTIONYesYesNo! ;Don'tyouthink that it is worth a $1.25 per week to receive the Union wagesand benefits that the Union Companies of Corydon, Indiana pay their employees?REMEMBER -- In order to get the above Union wages and benefits the A & P andARPAC EMPLOYEES DID NOT HAVE TO STRIKE.ON MAY 19, 1972 "VOTE YES" FOR YOURSELF, YOUR FAMILY & YOUR FUTURE!